Exhibit 10.1

AMENDMENT NO. 1 TO

THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF

EVERCORE LP

This Amendment No. 1, dated as of May 9, 2007 (this “Amendment”), to the Amended
and Restated Limited Partnership Agreement, dated as of August 16, 2006 (the
“Partnership Agreement”) of Evercore LP, a Delaware limited partnership, is made
by Evercore Partners Inc., a corporation formed under the laws of the State of
Delaware, as general partner (the “General Partner”). Capitalized terms used
herein but not defined herein shall have the meaning set forth in the
Partnership Agreement.

W I T N E S S E T H:

WHEREAS, the General Partner desires to amend certain provisions of the
Partnership Agreement in the manner and as more fully set forth herein.

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

1. Amendment to Section 11.12(a) of the Partnership Agreement. Section 11.12(a)
of the Partnership Agreement is hereby amended in its entirety to read as
follows:

“(a) This Agreement (including the Annexes hereto) may be amended, supplemented,
waived or modified by the written consent of the General Partner; provided that
any amendment that would have a material adverse effect on the rights or
preferences of any class of Units in relation to other classes of Units must be
approved by the holders of not less than a majority of the Vested Percentage
Interests of the class affected; provided further, that the General Partner may,
without the written consent of any Limited Partner or any other Person, amend,
supplement, waive or modify any provision of this Agreement and execute, swear
to, acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect: (i) any amendment, supplement, waiver or
modification that the General Partner determines to be necessary or appropriate
in connection with the creation, authorization or issuance of any class or
series of equity interest in the Partnership; (ii) the admission, substitution,
withdrawal or removal of Partners in accordance with this Agreement; (iii) a
change in the name of the Partnership, the location of the principal place of
business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership; (iv) any amendment, supplement, waiver or
modification that the General Partner determines in its sole discretion to be
necessary or appropriate to address changes in U.S. federal income tax
regulations, legislation or interpretation; or (v) a change in the Fiscal Year
or taxable year of the Partnership and any other changes that the General
Partner determines to be necessary or appropriate as a result of a change in the
Fiscal Year or taxable year of the Partnership including a change in the dates
on which distributions are to be made by the Partnership; provided further, that
Schedule I to this Agreement shall be deemed

 



--------------------------------------------------------------------------------

amended from time to time to reflect the admission of a new Partner, the
withdrawal or resignation of a Partner, the adjustment of the Units resulting
from any forfeiture and reallocation of Unvested Units, the vesting of Unvested
Units, and the adjustment of the Units resulting from any Transfer or other
disposition of a Unit, in each case that is made in accordance with the
provisions hereof; provided further that all Limited Partners shall be deemed to
have provided their consent or ratification to any amendment, if such amendment
has been approved by the holders of not less than a majority of the Vested
Percentage Interest of the class affected.”

2. No Other Amendments. Except as specifically set forth herein, no other
provisions of the Partnership Agreement are being amended or modified and the
Partnership Agreement is hereby ratified and confirmed in all respects.

3. Governing Law. This Amendment No. 1 shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

[signature page follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Amendment No. 1 as of
the date first above written.

 

GENERAL PARTNER:

EVERCORE PARTNERS INC.

By: /s/ Roger C. Altman                        

Name: Roger C. Altman

Title: Co-Chief Executive Officer